Per Curiam.  1. Leins: On future property. It is the result of all the authorities, that wherever the parties by their contract intend to create a positive lien or charge, either upon real or personal property, whether then owned by the assignor or contractor or not, or ¡f personal property, whether it is then in esse, it attaches in equity as a lien or charge upon the particular property, as soon as the assignor or contractor acquires a title thereto, against the latter, and all persons asserting a claim thereto, under him, either voluntarily, or with notice by record. Jones on Chattel Mortgages, sec. 133; Mitchell v. Winslow, 2 Story, 630; Bell v. Pelt, 51 Ark., 433.  2. Same. There was no evidence as to the value of the mortgaged cotton received by appellant; but he alleged in his answer that he had received therefor $103. It is evident that Cunningham lost the benefit of his lien on the cotton through the appropriation thereof by Williams to his own use. The court should-have rendered judgment for the $103, and interest thereon from the date of the filing of the complaint at the rate of 6 per cent., per annum. The decree to that extent will be modified. Cockrill, C. J., did not sit in this case.